Order entered October 26, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00930-CR

                        DAVID DEWAYNE WRIGHT JR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F14-76080-X

                                           ORDER
        We GRANT court reporter Cherie Williams’ request for extension of time to file record

and ORDER the reporter’s record to be filed no later than 30 days from the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE